


EXHIBIT 10.16

 

***TEXT OMITTED AND SUBMITTED SEPARATELY PURSUANT TO CONFIDENTIAL TREATMENT
REQUEST UNDER 17 C.F.R. SECTION 200.80(B)(4)

 

SECOND REVOLVING CREDIT AGREEMENT dated as of February 20, 2009 between FSA
Asset Management LLC, a Delaware limited liability company (with its successors,
the “Company”); and Dexia Crédit Local, a French share Company licensed as a
bank under French law, acting through its head office located at 1, Passerelle
des Reflets, Tour Dexia La Défense 2, 92913 La Défense Cedex, France (with its
successors, the “Bank”).

 

ARTICLE I

DEFINITIONS

 

Section 1.01.  Definitions.  The following terms, as used herein, have the
following meanings:

 

“Authorized Account” means the account of the Company designated in writing by
two Authorized Signatories.

 

“Authorized Signatory” means any person designated by the Company on Exhibit B. 
Changes to the list of Authorized Signatories require the signature of two
Authorized Signatories.

 

“Base Rate” means, for any day, the Federal Funds Rate for such day.

 

“Business Day” means, in respect of any date, a day that is not a Saturday or
Sunday or a day on which commercial banks and foreign exchange markets settle
payments and are open for general business (including dealings in foreign
exchange) in the Cities of New York, London and Paris.

 

“Commitment” means $3,000,000,000 (Three Billion United States Dollars) or such
lesser amount to which the Commitment shall be reduced from time to time in
accordance with the terms of this Agreement.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“Event of Default” means any of the events specified as such in Section 5.01.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate equal
for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by

 

--------------------------------------------------------------------------------


 

Federal Funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average rate quoted to the Bank at approximately 11:00 a.m.
(New York City time) on such day (or, if such day is not a Business Day, on the
next preceding Business Day) for overnight Federal Funds transactions arranged
by New York Federal Funds brokers of recognized standing selected by the Bank.

 

“First Revolving Credit Agreement” means the Revolving Credit Agreement, dated
June 30, 2008, among Dexia Crédit Local, Dexia Bank Belgium SA and the Company,
as amended as of the date hereof.

 

“FSA” means Financial Security Assurance Inc. and its successors.

 

“Interest Period” means, with respect to any LIBO Rate Loan, the one-, two-,
three- or six-month maturity applicable to such Loan, as specified by the
Company at the time of its request for such Loan in accordance with
Section 2.01(b).

 

“LIBO Rate” shall have the meaning specified in Section 2.01(b).

 

“LIBO Rate Loan” shall have the meaning specified in Section 2.01(b).

 

“Loan” means any loan made by the Bank to the Company pursuant to Section 2.01.

 

“Maturity Date” means, as of any date, the date six months following the
Termination Date in effect on such date; provided that, if the Maturity Date
would otherwise occur on a date that is not a Business Day, the Maturity Date
shall instead occur on the first day following such date that is a Business Day.

 

“Note” shall have the meaning specified in Section 2.01(d).

 

“Notice of Termination” means any notice, substantially in the form of
Exhibit C, duly completed, executed and delivered by the Bank to the Company in
accordance with Section 2.08.

 

“Termination Date” means (i) on the date of this Agreement, the fifth (5th)
anniversary of June 30, 2008; (ii) on any date thereafter prior to the earlier
of the Company’s receipt of a Notice of Termination from the Bank under the
First Revolving Credit Agreement or this Agreement, the fifth (5th) anniversary
of such date; and (iii) on any date on or after the Company’s receipt of a
Notice of Termination from the Bank under the First Revolving Credit Agreement
or this Agreement, the fifth (5th) anniversary of the date of such receipt;
provided that, if the Termination Date would otherwise occur on a date that is
not a Business Day, the Termination Date shall instead occur on the first day
following such date that is a Business Day.

 

2

--------------------------------------------------------------------------------


 

ARTICLE II

THE LOANS

 

Section 2.01.  Loans.

 

(a)           At the request of the Company, the Bank shall, subject to the
terms and conditions of this Agreement, from time to time on Business Days
during the period from and including the date hereof to but excluding the
Termination Date, make one or more Loans to the Company such that, at the time
of the making of any such Loan, the aggregate principal amount of all Loans
outstanding hereunder at such time (including such Loan) shall not exceed the
Commitment.

 

(b)           The Company may request a Loan only by written notice to the Bank
signed by an Authorized Signatory of the Company specifying the amount to be
borrowed (which must be in a minimum principal amount of $5,000,000 or any
larger amount in increments of $1,000,000) and the Interest Period to be
applicable to the proposed Loan.  Such notice must be delivered to the Bank at
or before 4:30 p.m. (Paris time) on the Business Day immediately preceding the
date of the proposed borrowing.  The Bank shall send the proceeds of any Loan by
wire transfer of immediately available funds to the Company’s Authorized
Account.

 

Loans will be only “LIBO Rate Loans”, each of which shall be denominated in
Dollars and have an Interest Period as selected by the Company, subject to
standard market conventions as to adjustments for non-Business Days and
month-ends (but in no event extending beyond the Maturity Date), and shall bear
a per annum interest rate equal to [***]% over the applicable LIBO Rate.  For
purposes hereof, the applicable “LIBO Rate” shall be the Dollar LIBO Rate for
the applicable Interest Period determined by reference to Page 3750 or
page 3740, as applicable (or any replacement pages), by “Telerate The Financial
Information Network” published by Telerate Systems, Inc. (the “Telerate
Service”) as of 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period or (if such rate does not so appear on the Telerate
Service) such other publicly available service for displaying LIBO rates as may
be agreed upon by the Bank and the Company.

 

(c)           Each Loan will bear interest from its date until maturity on the
basis specified to the Company by the Bank (subject to subsection (b) above)
contemporaneously with the making of such Loan, payable at maturity.  Overdue
payments of principal, interest and other amounts payable hereunder shall bear
interest, payable on demand, at a rate for each day equal to the Base Rate for
such day plus 1% per annum.

 

No partial or total prepayment of any Loan shall be allowed, except with the
prior written consent of the Bank.

 

--------------------------------------------------------------------------------

*** Confidential treatment requested

 

3

--------------------------------------------------------------------------------


 

(d)           All Loans shall be evidenced by a promissory note appropriately
completed, executed and delivered by the Company in the form of Exhibit A hereto
(the “Note”).  The Bank will endorse on the Note or otherwise record in its
internal records the amount of each Loan, the interest rate  applicable thereto
and each payment of principal or interest made in respect thereof; provided that
neither the failure of the Bank to do so nor any error by the Bank in doing so
shall affect the obligations of the Company hereunder or under the Note.

 

Section 2.02.  Conditions.  The obligation of the Bank to make a Loan on any
proposed borrowing date shall be subject to the satisfaction of the following
conditions:

 

(i)                                   The representations and warranties of the
Company herein shall be true and correct in all material respects on the date of
such borrowing as though made on and as of such date; and

 

(ii)                                No Event of Default shall have occurred and
be continuing on the date of such borrowing (either before or after giving
effect to such borrowing); and

 

(iii)                             The Company shall have borrowed the entire
Commitment (as defined in the First Revolving Credit Agreement) under the First
Revolving Credit Agreement, which amount remains outstanding, and no Event of
Default under the First Revolving Credit Agreement shall have occurred and be
continuing; and

 

(iv)                            The Bank shall have received the properly
completed and executed Note and such corporate resolutions, certificates,
opinions of counsel and other documents in connection herewith as the Bank may,
in its reasonable discretion, have required.

 

The Company shall be deemed to have made a representation and warranty on the
date of each borrowing that the conditions specified in clauses (i) through
(iii) above have been satisfied.

 

Section 2.03.  Commitment Fees.  The Company agrees to pay to the Bank a
commitment fee at the rate of [***]% per annum on the unused amount of the
Commitment from time to time outstanding.  Such fee shall be payable quarterly
in arrears on each three-month anniversary of the date hereof and on the date on
which the Commitment terminates.

 

Section 2.04.  Taxes; Increased Costs.

 

(a)           All payments under this Agreement (including, without limitation,
payments of interest and principal) will be payable to the Bank free and clear
of any and

 

--------------------------------------------------------------------------------

*** Confidential treatment requested

 

4

--------------------------------------------------------------------------------


 

all present and future taxes, levies, imposts, duties, deductions, withholdings,
fees, liabilities and similar charges other than those imposed on the overall
net income of the Bank (“Taxes”).  If any Taxes are required to be withheld or
deducted from any amount payable under this Agreement, then the amount payable
under this Agreement will be increased to the amount which, after deduction from
such increased amount of all Taxes required to be withheld or deducted
therefrom, will yield to the Bank the amount stated to be payable under this
Agreement, and the Company will promptly provide to the Bank tax receipts
evidencing the payment of such Taxes.  If any of the Taxes specified in this
subsection (a) are paid by the Bank, the Company will, upon demand of the Bank,
reimburse the Bank for such payments, together with any interest and penalties
which may be imposed by the governmental agency or taxing authority in respect
thereof.

 

(b)           If, after the date hereof, the adoption of any law, rule or
regulation, or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof or compliance
by the Bank with any request or directive (whether or not having the force of
law) of any such authority, central bank or comparable agency (i) subjects the
Bank to any charge with respect to any Loan or the Commitment or changes the
basis of taxation of payments to the Bank hereunder or under the Note (except
for changes in the rate of tax on the overall net income of the Bank or
(ii) imposes, modifies or makes applicable any reserve, special deposit, deposit
insurance assessment or similar requirement against loans made by the Bank, and
the result of any of the foregoing is to increase the cost to the Bank of making
or maintaining such Loan or to reduce any amount received or receivable by the
Bank hereunder or under the Note, then, upon demand by the Bank, the Company
shall pay to the Bank such additional amount or amounts as will compensate the
Bank for such increased cost or reduction; provided that the Bank shall have
provided to the Company thirty days’ prior written advice of any such additional
amounts (and the basis for calculation thereof).  In determining such additional
amounts, the Bank will act reasonably and in good faith.  A certificate of the
Bank as to the additional amount or amounts payable to the Bank under this
subsection (b) shall be conclusive absent manifest error.

 

Section 2.05.  Capital Adequacy.  If the adoption after the date hereof of any
applicable law, rule or regulation regarding capital adequacy, or any change
therein, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by the Bank with any
request or directive regarding capital adequacy (whether or not having the force
of law) of any such authority, central bank or other agency, has or would have
the effect of reducing the rate of return on the Bank’s capital as a consequence
of the Bank’s obligations hereunder or under any Loan to a level below that
which the Bank could have achieved but for such adoption, change or compliance
by an amount deemed by the Bank to be material, the Company shall pay to the
Bank, on demand, such additional amount or amounts as will compensate the Bank
for such reduction; provided that the Bank shall have provided to the Company
thirty days’ prior written advice of any such additional amounts (and the basis
for calculation thereof).  In determining such additional amounts, the Bank will
act reasonably and in

 

5

--------------------------------------------------------------------------------


 

good faith.  A certificate of the Bank as to the additional amount or amounts
payable to the Bank under this Section 2.05 shall be conclusive absent manifest
error.

 

Section 2.06.  Payments and Computations.

 

(a)           Subject to the terms and provisions of this Agreement, all amounts
of principal, interest, fees and other obligations payable by the Company
hereunder or under the Note shall be made by 12:00 noon (Paris time) on the date
when due to the Bank by wire transfer of immediately available funds to the
account of the Bank in accordance with the wire instructions provided by the
Company, or as otherwise from time to time notified to the Company by the Bank
in writing.

 

(b)           All computations of interest and fees shall be made on the basis
of a year of 360 days, for the actual number of days elapsed (including the
first day but excluding the last day).  Notwithstanding anything to the contrary
set forth herein or in the Note, interest shall in no event accrue hereunder or
under the Note at a rate in excess of the maximum rate permitted under
applicable law.

 

(c)           Whenever any payment to be made hereunder shall be stated to be
due on a day which is not a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall be included in the
computation of payment of interest or fees, as the case may be.

 

(d)           If for any reason due to acceleration following the occurrence of
an Event of Default, the principal of any LIBO Rate Loan, or any portion
thereof, is paid prior to the scheduled maturity date therefor, or if any LIBO
Rate Loan is not borrowed after notice thereof shall have been received by the
Bank, the Company will reimburse the Bank, on demand, for any resulting loss or
expense incurred by the Bank, including without limitation any loss or expense
incurred in obtaining, liquidating or employing deposits from third parties.

 

(e)           The Bank is hereby authorized to charge the account, if any, of
the Company maintained with the Bank for each payment of principal, interest and
fees due from the Company as it becomes due hereunder.

 

Section 2.07.  Optional Reduction of Commitment by the Company.  With the mutual
consent of the Bank and the Company, not to be unreasonably withheld, the
Company may reduce the unused portion of the Commitment at any time in whole, or
from time to time in part by an amount equal to $5,000,000 or any larger amount
in increments of $1,000,000, by delivering to the Bank written notice specifying
the amount of such reduction and the date on which such reduction is to become
effective (which date may not be earlier than the date of delivery of such
notice).  Any such reduction shall be irrevocable.

 

Section 2.08.  Termination of Commitment by the Bank.  The Bank may, at any
time, in its sole and absolute discretion, terminate its commitment to make
Loans

 

6

--------------------------------------------------------------------------------


 

hereunder by delivering a Notice of Termination to the Company in accordance
with the notice provisions set forth in Section 6.02.  Any such termination
shall be effective on the fifth (5th) anniversary of the date of the Company’s
receipt of such Notice (or, if such fifth (5th) anniversary is not a Business
Day, the first Business Day immediately succeeding such fifth (5th)
anniversary).

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

Section 3.01.  Representations and Warranties.  The Company represents and
warrants to the Bank as follows:

 

(a)           The Company is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware, and has
all requisite power and authority, corporate and otherwise, to conduct its
business as now conducted and to own its properties.  The Company has full power
and authority to enter into this Agreement and the Note and to incur its
obligations provided for herein and therein, all of which have been duly
authorized by all proper and necessary corporate action on the part of the
Company.  This Agreement has been duly executed and delivered by the Company and
constitutes the valid and legally binding agreement of the Company, enforceable
against the Company in accordance with its terms, except as enforceability may
be affected by bankruptcy, insolvency and other laws relating to or affecting
creditors’ rights generally and by general principles of equity.  Upon execution
and delivery thereof, the Note will constitute a valid and legally binding
obligation of the Company, enforceable in accordance with its terms, except as
enforceability may be affected by bankruptcy, insolvency and other laws relating
to or affecting creditors’ rights generally and by general principles of equity.

 

(b)           All consents and approvals of, and all notices to and filings
with, any governmental entities or regulatory bodies required as a condition to
the valid execution, delivery or performance by the Company of this Agreement
and the Note have been obtained or made.  Neither the execution and delivery of
this Agreement and the Note nor compliance with the terms and provisions hereof
and thereof will conflict with, result in a breach of or constitute a default
under (i) any of the terms, conditions or provisions of the limited liability
company agreement of the Company, (ii) any law, regulation or order, writ,
judgment, injunction, decree, determination or award of any court or
governmental instrumentality or (iii) any agreement or instrument to which the
Company is a party or by which it is bound.

 

(c)           The consolidated financial statements of FSA and its consolidated
subsidiaries heretofore furnished or made available to the Bank are complete and
correct and fairly present the consolidated financial condition of FSA and its
consolidated subsidiaries as at the dates thereof and the results of operations
for the periods covered thereby (subject, in the case of quarterly statements,
to normal, year-end audit

 

7

--------------------------------------------------------------------------------


 

adjustments).  Such financial statements were prepared in accordance with U.S.
generally accepted accounting principles consistently applied.

 

(d)           As of June 30, 2008, other than as may have been disclosed in the
Annual Report on Form 10-K for the year ending December 31, 2007, or the
Quarterly Report on Form 10-Q for the quarter ending March 31, 2008, in each
case as filed by Financial Security Assurance Holdings Ltd. with the U.S.
Securities and Exchange Commission, there is no action, suit or proceeding
pending against, or to the Company’s knowledge threatened against or affecting,
the Company before any court or arbitrator or any governmental body, agency or
official which, if adversely determined, would have a material adverse effect
(actual or prospective) on the Company’s business, properties or financial
position or which seeks to terminate or calls into question the validity or
enforceability of this Agreement or the Note.

 

(e)           The Company is not (i) a “holding company,” or a “subsidiary
company” of a “holding company,” or of a “subsidiary company” of a “holding
company,” within the meaning of the Public Utility Holding Company Act of 1935,
or (ii) required to be registered as an “investment company” as defined in (or
subject to regulation under) the Investment Company Act of 1940.  Neither the
making of the Loans, or the application of the proceeds or repayment thereof by
the Company, nor the consummation of other transactions contemplated hereunder,
will violate any provision of the Public Utility Holding Company Act of 1935,
the Investment Company Act of 1940 or any rule, regulation or order of the SEC.

 

ARTICLE IV

COVENANTS

 

Section 4.01.  Covenants of the Company.  The Company covenants and agrees that
until the later to occur of (i) the Termination Date and (ii) the performance of
all obligations of the Company hereunder and under the Note:

 

(a)           General Affirmative Covenants.  The Company will maintain its
corporate existence in good standing, will comply in all material respects with
all applicable laws, rules, regulations and orders of any governmental authority
noncompliance with which would have a material adverse effect on its financial
condition or operations or on its ability to meet its obligations hereunder, and
will continue to engage in business of the same general type as that engaged in
by the Company on the date hereof.  The Company will pay and discharge, at or
before maturity, all its obligations and liabilities, including, without
limitation, tax liabilities, where failure to satisfy such obligations or
liabilities in the aggregate would have a material adverse effect on its
financial condition, operations or ability to meet its obligations hereunder. 
The Company’s obligations hereunder and under the Note will rank pari passu with
all other unsecured and unsubordinated obligations of the Company.

 

8

--------------------------------------------------------------------------------

 

(b)                                 Financial Statements.  The Company will
furnish to the Bank or make available on FSA’s website, www.fsa.com:

 

(1)                                  as soon as available and in any event
within 90 days after the end of each fiscal year of FSA, a consolidated balance
sheet of FSA and its consolidated subsidiaries as at the close of such fiscal
year and the related consolidated statements of income and changes in financial
position for such year, certified by independent public accountants of
recognized standing;

 

(2)                                  as soon as available and in any event
within 45 days after the end of each of the first three quarters of each fiscal
year of FSA, a consolidated balance sheet of FSA and its consolidated
subsidiaries as at the close of such quarter and the related consolidated
statements of income and changes in financial position for such quarter and for
the portion of such fiscal year then ended, certified by FSA’s chief financial
officer as having been prepared on a basis consistent with the most recent
audited consolidated financial statements of FSA and its consolidated
subsidiaries, it being understood that the required certifications on Form 10-Q
and Form 10-K shall suffice for such purpose; and

 

(3)                                  from time to time, such further information
regarding the business, affairs and financial condition of the Company and its
subsidiaries as the Bank shall reasonably request.

 

(c)                                  Use of Proceeds.  None of the proceeds of
the Loans will be used directly or indirectly for the purpose (whether
immediate, incidental or ultimate) of buying or carrying any “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System.

 

(d)                                 Maintenance of Properties.  The Company
shall (a) maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted; and (b) use the standard of care
typical in the industry in the operation and maintenance of its facilities,
except where the failure to do so could not reasonably be expected to have a
material adverse effect on the Company.

 

(e)                                  Maintenance of Insurance.  The Company
shall maintain with financially sound and reputable insurance companies or with
a captive insurance company that is an affiliate of the Company as to which the
Bank may request reasonable evidence of financial responsibility, insurance with
respect to its properties in such amounts with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Company or any of its
subsidiaries operates.

 

9

--------------------------------------------------------------------------------


 

ARTICLE V

EVENTS OF DEFAULT

 

Section 5.01.  Events of Default.

 

(a)                                  The following events constitute Events of
Default hereunder:

 

(i)                                     The principal amount of any Loan shall
not be paid when due; or

 

(ii)                                  Any other amount payable under this
Agreement or under the Note (including interest or fees) shall not be paid when
due and such default shall continue unremedied for a period of five (5) days
after written notice thereof to the Company by the Bank; or

 

(iii)                               Default shall be made in the due observance
or performance by the Company of any other term, covenant or agreement contained
in this Agreement or in the Note and such default shall continue unremedied for
a period of five (5) Business Days after written notice thereof to the Company
by the Bank; or

 

(iv)                              Any representation or warranty of the Company
herein or any statement or representation made in any application, certificate,
report or opinion delivered in connection herewith shall prove to have been
incorrect or misleading in any material respect when made or deemed made; or

 

(v)                                 The Company shall commence a voluntary case
or other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property; or an involuntary case or other proceeding
shall be commenced against the Company seeking any such relief or appointment
and the Company shall consent thereto, an order for relief shall be granted or
such case or proceeding shall remain undismissed and unstayed for a period of 90
days; or the Company shall make a general assignment for the benefit of
creditors, shall fail generally to pay its debts as they become due, or shall
take any action to authorize any of the foregoing.

 

(b)                                 If an Event of Default occurs and is
continuing, (A) the Bank may by notice to the Company declare the Commitment
terminated and the Loans (together with accrued interest thereon) to be, and
they shall thereupon become, immediately due without presentment, demand or
other notice, all of which are hereby waived by the Company (provided that, in
the case of an Event of Default referred to in clause (v) of subsection
(a) above with respect to the Company, the same shall occur with respect to the
Commitment and all Loans automatically without any notice or any other act by
the Bank or any other person) and/or (B) the Bank may exercise any other rights
or remedies it may have under this Agreement or under the Note and take such
other action as is permitted at law or in equity.

 

10

--------------------------------------------------------------------------------


 

ARTICLE VI

MISCELLANEOUS

 

Section 6.01.  Amendments and Waivers.  No failure or delay on the part of the
Bank in exercising any power or right hereunder or under the Note shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right
or power preclude any other or further exercise thereof or the exercise of any
other right or power hereunder.  No amendment or waiver of any provision of this
Agreement or the Note nor consent to any departure by the Company herefrom or
therefrom shall in any event be effective unless the same shall be in writing
and signed by the Bank and the Company.  Any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.  No notice to or demand on the Company in any case shall, of itself,
entitle the Company to any other or further notice or demand in similar or other
circumstances.

 

Section 6.02.  Notices.  Any communication, demand, or notice to be given to a
party hereunder will be duly given and deemed to have been received when
actually delivered (or 72 hours after having been deposited in the mails with
first class postage prepaid) to such party at the address specified on the
signature pages hereof (or at such other address as such party shall specify to
the other party in writing), including delivery by telex, telecopier, e-mail or
other telecommunication device capable of transmitting or creating a written
record.  The Bank may (but shall not be required to) accept and act upon oral,
telephonic or other forms of notices or instructions hereunder that the Bank
reasonably believes in good faith to have been given by a person authorized to
do so on behalf of the Company.  The Bank shall be fully protected and held
harmless by the Company, and shall have no liability, for acting on any such
notice or instruction that the Bank reasonably believes in good faith to have
been given by a person authorized to do so on behalf of the Company.  The Bank
shall send a copy of any notice to the Company to Financial Security Assurance
Inc., 31 West 52nd Street, New York, New York 10019; Attention: General Counsel;
Re: Dexia FP Liquidity; Email: generalcounsel@fsa.com.

 

Section 6.03.  Set-off.  The Company hereby grants to the Bank a right of
set-off against any amounts standing to the credit of the Company (including any
of its offices or divisions) on the books of any office of the Bank in any
demand deposit or other account maintained with such office.

 

Section 6.04.  Successors and Assigns.  This Agreement shall inure to the
benefit of, and shall be enforceable by, the parties hereto and their respective
successors and permitted assigns.  The Bank may assign any of its rights or
obligations hereunder or under the Note to any office or affiliate of the Bank
or, with the prior written consent of the Company (which consent shall not
unreasonably be withheld), to any third party; provided that, from and after the
occurrence of an Event of Default, the Bank may assign any of its rights or
obligations hereunder without the consent of the Company.  The Company may not
assign or otherwise transfer any of its rights or obligations under this

 

11

--------------------------------------------------------------------------------


 

Agreement or the Note without the prior written consent of the Bank, and any
purported assignment without such consent shall be void.

 

Section 6.05.  Costs, Expenses and Taxes.  The Company agrees to pay on demand
all costs and expenses of the Bank, including reasonable fees and expenses of
counsel, in connection with the enforcement against it of this Agreement and the
Note and the protection of the Bank’s rights hereunder and thereunder, including
any bankruptcy, insolvency, enforcement proceedings or restructuring with
respect to the Company.  In addition, the Company shall pay any and all stamp
and other taxes and fees payable or determined to be payable in connection with
the execution, delivery, filing and recording of this Agreement and the Note,
and agrees to save the Bank harmless from and against any and all liabilities
with respect to or resulting from any delay in paying or omission to pay such
taxes and fees.

 

Section 6.06.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES).  Each of the Company and the Bank hereby irrevocably
submits to the non-exclusive jurisdiction of any U.S. federal or state court in
The City of New York for the purpose of any suit, action, proceeding or judgment
relating to or arising out of this Agreement or the Note.  Each of the Company
and the Bank hereby consents to the laying of venue in any such suit, action or
proceeding in New York County, New York, and hereby irrevocably waives any claim
that any such suit, action or proceeding brought in such a court has been
brought in an inconvenient forum.  Any process in any such action shall be duly
served if mailed by registered mail, postage prepaid, to the Company or the
Bank, as the case may be, at its address designated pursuant to Section 6.02.

 

Section 6.07.  Counterparts; Integration.  This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if all signatures thereon were upon the same instrument.  This Agreement and
the Note constitute the entire agreement and understanding between the Company
and the Bank with respect to the subject matter hereof, and supersede any prior
agreements and understandings with respect thereto.

 

Section 6.08.  WAIVER OF JURY TRIAL.  EACH OF THE COMPANY AND THE BANK HEREBY
IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 6.09.  PATRIOT ACT.  The Bank hereby notifies the Company that, pursuant
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies the Company, which information includes the
name and address of the Company and other information that will allow the Bank
to identify the Company in accordance with the Act.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first above written.

 

 

 

FSA Asset Management LLC

 

 

31 West 52nd Street

 

 

New York, N.Y. 10019

 

 

 

 

 

Attn.:

FP — Operations

 

 

 

 

 

 

Telephone:

212.893.2700

 

 

Telecopy:

212.893.2727

 

 

Email:

gicops@fsa.com

 

 

 

 

 

 

 

 

By:

  /s/ Guy Cools

 

 

Name:

Guy Cools

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

Dexia Crédit Local

 

 

1, Passerelle des Reflets

 

 

Tour Dexia La Défense 2

 

 

92913 La Défense Cedex

 

 

France

 

 

 

 

 

Attn.:

Back Office Operations

 

 

 

 

 

 

Telephone:

33 1 58 58 72 09

 

 

 

33 1 58 58 68 92

 

 

Telecopy:

33 1 58 58 72 90

 

 

Email:

laurent.fritsch@dexia.com

 

 

 

 

 

 

 

 

By:

  /s/ Pascal Poupelle

 

 

Name:

Pascal Poupelle

 

 

Title:

Chief Executive Officer

 

13

--------------------------------------------------------------------------------


 

Exhibit A

 

Promissory Note

 

 

 

 

 

$3,000,000,000

 

February [·], 2009

 

FSA Asset Management LLC, a Delaware limited liability company (the “Company”),
for value received, hereby promises to pay to the order of Dexia Crédit Local,
acting through its head office (including its successors and permitted assigns,
the “Bank”), located at 1, Passerelle des Reflets, Tour Dexia La Défense 2,
92913 La Défense Cedex, France, in lawful money of the United States, the
principal sum of Three Billion Dollars or, if less, the aggregate unpaid
principal amount of all loans (“Loans”) made by the Bank to the Company pursuant
to the Second Revolving Credit Agreement dated as of February 20, 2009 (as
amended from time to time, the “Agreement”) between the Company and the Bank. 
Each Loan shall mature on the date specified in or pursuant to the Agreement,
and such maturity shall be subject to acceleration in the circumstances
specified therein.  Each Loan shall bear interest at the rate or rates and such
interest shall be payable on the date or dates specified in or pursuant to the
Agreement.

 

Loan and related information may be endorsed by the Bank hereon or upon a
schedule that may be attached hereto and made a part hereof; provided that the
failure of the Bank to make any such endorsement or any error in doing so shall
not affect the obligations of the Company hereunder or under the Agreement.

 

 

 

 

FSA Asset Management LLC

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

14

--------------------------------------------------------------------------------


 

Exhibit B

 


AUTHORIZED SIGNATORIES

 

Name

 

Signature

 

 

 

Robert P. Cochran

 

 

 

 

 

 

 

 

Séan W. McCarthy

 

 

 

 

 

 

 

 

Guy Cools

 

 

 

 

 

 

 

 

Joseph W. Simon

 

 

 

 

 

 

 

 

Russell B. Brewer II

 

 

 

 

 

 

 

 

Edsel C. Langley, Jr.

 

 

 

 

 

 

 

 

M. Douglas Watson, Jr.

 

 

 

 

 

 

 

 

Bruce E. Stern

 

 

 

 

 

 

 

 

Hongfei Zhang

 

 

 

 

 

 

 

 

Dennis H. Kim

 

 

 

15

--------------------------------------------------------------------------------


 

Exhibit C

 

[Form of Notice of Termination]

 

[Letterhead of]

DEXIA CRÉDIT LOCAL, Head Office

 

[Date]

 

FSA Asset Management LLC

31 West 52nd Street

New York, N.Y.  10019

 

Attention:

 

FP — Operations

 

 

 

Re:

 

Termination of Second Revolving Credit Agreement

 

Dear Sirs:

 

Reference is hereby made to that certain Second Revolving Credit Agreement,
dated as of February 20, 2009, by and between you and the undersigned (such
Agreement, as the same may have been heretofore amended, the “Agreement”). 
Capitalized terms used herein without definition are used herein as defined in
the Agreement.

 

In accordance with Section 2.08 of the Agreement, the undersigned hereby
notifies you that the commitment of the undersigned to make Loans to you under
the Agreement is hereby terminated effective as of, and from and after, the
fifth (5th) anniversary of the date of your receipt of this notice.

 

 

 

Very truly yours,

 

 

 

 

 

Dexia Crédit Local,

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

cc:

FSA Asset Management LLC

 

31 West 52nd Street

 

New York, N.Y.  10019

 

 

 

Attention:

General Counsel

 

16

--------------------------------------------------------------------------------
